Citation Nr: 9935997	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to a compensable rating for service-connected 
residuals of ventral hernia repair.

4.  Entitlement to a compensable rating for service-connected 
residuals of a right shoulder (scapula) fracture.

5.  Entitlement to a compensable rating for service-connected 
lumbosacral spine condition.

6.  Entitlement to a compensable rating for service-connected 
degenerative changes of the left knee.

7.  Entitlement to a compensable rating for service-connected 
ganglion cyst of the left wrist.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1997.

This appeal arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The issues of entitlement to service connection for left 
shoulder and right knee conditions are deferred pending 
receipt of the X-ray reports requested in the REMAND portion 
of this decision.

The issues of increased ratings for residuals of a right 
shoulder fracture, a lumbosacral spine condition, and 
degenerative changes of the left knee, will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's residuals of ventral hernia repair is 
manifested by a protrusion of abdominal contents, 
approximately 0.5 inches, when both legs were raised up from 
the examining table.

2.  The veteran's ganglion cyst of the left wrist is 
manifested by a 1 x 1 centimeter soft ganglion cyst on the 
dorsum (back) of the left wrist.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
residuals of ventral hernia repair have been met, effective 
May 13, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 
7339 (1998).

2.  The criteria for a compensable rating for a ganglion cyst 
of the left wrist, from May 13, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 4.118, Diagnostic Code 
7899-7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that when a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that all ratings for the veteran's service-
connected disabilities are effective May 13, 1997, the day 
after the date of the veteran's discharge from active duty.  
Thus, the Board will consider whether higher ratings are 
warranted subsequent to that date.

A.  Residuals of ventral hernia repair

The veteran's service medical records contain a March 1997 
separation physical examination report, which indicates that, 
upon clinical evaluation, an abnormal hernia, mid abdomen, 
was found.  A subsequent March 1997 hospitalization report 
indicates a primary ventral hernia repair was performed on 
that date.

During an August 1997 VA examination the veteran reported 
that his ventral hernia felt "as though it is swollen."  
Upon physical examination a 2.5 inch surgical scar was found 
on the ventral part of the abdomen, which was consistent with 
the prior surgery for a ventral hernia.  Early keloid 
formation of the scar was found; a thick, rubbery scar 
measuring approximately 1 millimeter in height and 2 
millimeters in width.  The ventral hernia was noted to show 
protrusion of abdominal contents when both legs were raised 
up from the examining table.  The abdominal contents 
protruded approximately 0.5 inches.  The diagnosis was 
surgical repair of ventral hernia with keloid formation and 
mild recurrence of the ventral hernia by physical 
examination.  

A ventral, postoperative hernia is rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7339.  That code provides 
that massive, persistent, severe diastasis of the recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of the abdominal wall so as to 
be inoperable, warrants a 100 percent rating.  A large 
hernia, not well supported by a belt under ordinary 
conditions, warrants a 40 percent rating.  A small hernia, 
not well supported by belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of the abdominal wall and indication for a supporting belt 
warrants a 20 percent rating.  Wounds, postoperative, healed, 
with no disability, and with a belt not indicated, warrant a 
0 percent (noncompensable) rating.

As the VA examiner found a post-operative wound with 
weakening of the abdominal wall, the Board finds the 
veteran's residuals of ventral hernia repair to be best rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7339, effective May 13, 1997.  Fenderson, supra.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

B.  Ganglion cyst of the left wrist.

The veteran's service medical records contain a June 1992 
treatment report which indicates he complained of possible 
cysts on both wrists for the previous four months.  He 
reported the cysts would "come and go," and that he was 
treated in Germany.  The assessment was bilateral ganglion 
cysts.  There are no further service medical records of 
complaints of, or treatment for, a ganglion cyst of the left 
wrist.  The veteran's March 1997 separation physical 
examination report indicates that, upon clinical evaluation, 
the veteran's skin was found to be normal.  On his 
contemporaneous medical history report he indicated a left 
wrist cyst, evaluated, attempted drainage.

During the August 1997 BA examination the veteran reported 
having a ganglion cyst on his left wrist for a number of 
years.  Upon physical examination a 1 x 1 centimeter soft 
ganglion cyst was found on the dorsum (back) of the left 
wrist.  The diagnosis was ganglion cyst of the left wrist.

In his October 1997 notice of disagreement the veteran 
reported the cyst was hard to drain.  In his November 1997 
substantive appeal the veteran indicated that since the cyst 
could not be drained, it had turned to a hard ball.  In 
neither of these statements did the veteran indicate any 
occupational or social impairment had been caused by this 
cyst.

The RO has rated the veteran's left wrist ganglion cyst under 
38 C.F.R. § 4.118, DC 7819, which rates new, benign, skin 
growths.  A noncompensable (0 percent) rating has been 
assigned.  The Board notes that a ganglion cyst is not listed 
in the Schedule For Rating Disabilities.  Where the 
particular disability for which the veteran is service 
connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

DC 7819 provides that new, benign, skin growths are to be 
rated as scars, disfigurement, etc.  Unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  The veteran's left 
wrist ganglion cyst cannot be rated under DC 7800, as it is 
not on the head, face or neck.  DC 7806, which rates eczema, 
provides that eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or which 
is exceptionally repugnant, warrants a 50 percent rating.  
Eczema with exudation or itching constant, extensive lesions, 
or with marked disfigurement, warrants a 30 percent rating.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
rating.  Eczema with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, 
warrants a 0 percent (noncompensable) rating.

Thus, as the Board finds no medical evidence of record 
indicating that the veteran's left wrist ganglion cyst is 
manifested by exfoliation, exudation or itching, or covers an 
extensive area, a 10 percent rating is not warranted.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  The 
Board has also considered all other codes in 38 C.F.R. 
§ 4.118, but finds none contain symptomatology relevant to 
the veteran's left wrist ganglion cyst symptomatology.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Accordingly, the preponderance of the evidence is against a 
compensable rating for the veteran's left wrist ganglion 
cyst, from May 13, 1997.  Fenderson, supra.

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of the denied claims is against those claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes the veteran, in his November 1997 substantive 
appeal, indicated he felt the August 1997 VA examination was 
inadequate, and requested a new examination.  The Board notes 
there is no assertion of an actual increase in severity, but 
only the veteran's assertion that he "wasn't examined 
properly."  Initially, the Board notes the veteran has 
submitted no medical evidence which contradicts any of the 
findings or diagnoses of that examination, nor which 
indicates the examination was in any way inadequate.  
38 C.F.R. § 3.327(a) provides that reexaminations, including 
periods of hospital observation, will be requested whenever 
VA determines there is a need to verify either the continued 
existence or the current severity of a disability.  However, 
in the absence of assertions or evidence that the disability 
has undergone an increase in severity since the time of the 
last examination, a new examination is not necessitated 
simply by a layperson's assertion that an otherwise adequate 
examination was inadequate.  See VAOPGCPREC 11-95; 60 Fed. 
Reg. 43, 186 (1995).

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disabilities, as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

A 20 percent rating for residuals of ventral hernia repair is 
granted, effective May 13, 1997.

A compensable rating for a left wrist ganglion cyst is 
denied, subsequent to May 13, 1997.


REMAND

A.  Residuals of a right shoulder (scapula) fracture

The veteran's service medical records contain March 1992 
treatment records which indicate a fractured right scapula on 
March 4, 1992, which was placed in a sling.  A June 1992 
report indicates the veteran was still complaining of pain in 
the shoulder, and an X-ray report indicated evidence of a 
prior fracture extending from the lateral surface of the 
scapula, just inferior to the glenoid fossa.  This was noted 
to be a slow healing fracture.  The X-ray report indicated 
that incomplete feeling was present at that time, but that 
there was some apparent callous formation about the fracture 
site.  The X-ray report indicated it would serve as an 
adequate baseline examination.  The veteran's March 1997 
separation physical examination report indicates that, upon 
clinical evaluation, the veteran's upper extremities were 
found to be normal.  In his contemporaneous medical history 
report the veteran indicated he fractured his right scapula 
in an accident with a military vehicle.

During an August 1997 VA examination the veteran reported his 
right shoulder had been placed in a sling after the fracture, 
was wrapped, and that he had physical therapy.  He also 
reported being left handed.  Upon physical examination his 
posture was noted to be erect, range of motion of his 
shoulders was noted to be normal, and he could elevate his 
right arm above his head without limitation, with normal 
abduction and adduction.  The examiner indicated that X-rays 
of the right shoulder showed an old fracture of the right 
scapula.  The diagnosis was status post fracture of the right 
scapula.

In his October 1997 notice of disagreement the veteran 
reported he had severe pain in his right shoulder.  In his 
November 1997 substantive appeal he reported severe pain in 
his right shoulder, including not being able to sleep on his 
right side.

The Board notes the August 1997 VA examination report does 
not contain the X-ray reports commented on by the examiner, 
nor does it adequately address 38 C.F.R. § 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), in regard 
to pain affecting motion or use.  Thus, a remand to obtain 
the August 1997 X-ray reports and to adequately address pain 
on motion or after use is necessary.  When, during the course 
of review, it is determined that further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

B.  A lumbosacral spine condition

The veteran's service medical records contain a 1992 
treatment reports which indicates the veteran reported he 
injured his lower back lifting heavy objects.  Mechanical low 
back pain was assessed.  In August 1993 a lumbosacral strain 
was assessed.  A July 1995 report contains an assessment of 
muscular low back pain, and another July 1995 report contains 
an assessment of mechanical low back pain.  A September 1995 
report contains an assessment of mildly improved mechanical 
low back pain.  The veteran's March 1997 separation physical 
examination report indicates that, upon clinical evaluation, 
his spine was found to be normal.  On his contemporaneous 
medical history report he reported recurrent left side back 
pain.  A March 1997 X-ray report revealed the veteran had a 
mild thoracic spine curvature, but made no mention of the 
lumbosacral spine.

During an August 1997 VA examination the veteran reported 
recurrent occasional low back pain since 1993, particularly 
when he does strenuous activities, such as lifting over 50 
pounds.  He reported he knew of no injury to his lower back, 
and that he had been treated strictly with medications.  Upon 
physical examination his posture was noted to be erect, and 
his gait was normal.  Musculature of the lumbosacral spine 
was found to be within normal limits, with no atrophy or 
spasm.  The examiner indicated the veteran could forward flex 
his lumbar spine to touch his toes with his fingertips, while 
hyperextension, lateral and side bending, were found to be 
normal.  The examiner indicated X-rays of the lumbosacral 
spine were significant for L4-L5 findings consistent with a 
disk.  The diagnosis was L4-L5 disk of the lumbar spine, with 
history of low back pain.

In his October 1997 notice of disagreement the veteran 
indicated he still had severe pain in his lower back.  He 
repeated this contention in his November 1997 substantive 
appeal.

The Board notes the August 1997 VA examination report does 
not contain the X-ray reports commented on by the examiner, 
nor does it adequately address 38 C.F.R. § 4.40, 4.45, and 
DeLuca, supra, in regard to pain affecting motion or use.  
Thus, a remand to obtain the August 1997 X-ray reports and to 
adequately address pain on motion or after use is necessary.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.

C.  Degenerative changes of the left knee

The veteran's service medical records contain a July 1994 
report which indicates the veteran complained of pain in his 
left knee since 1986.  No trauma was reported within the 
previous 72 hours.  Upon physical examination all tests and 
findings were negative except for crepitus.  Full range of 
motion was found.  The assessment was possible 
chondromalacia.  No further treatment records for the left 
knee appear in the service medical records.  His March 1997 
separation physical examination report indicates that, upon 
clinical evaluation, his lower extremities were found to be 
normal.  On his contemporaneous medical history report he 
reported that both his knees had been injured.

During the August 1997 VA examination the veteran reported 
injuring both his knees playing sports, and that his left 
knee ached when he walked a long distance, such as greater 
than a mile, or does any type of strenuous activity.  Upon 
physical examination of the left knee excellent strength was 
found in the left lower extremity, with no tenderness to 
palpation, but with crepitus to palpation.  Range of motion 
of the left knee was noted to be full, with 0 degrees 
hyperextension and 140 degrees hyperflexion.  The examiner 
indicated that X-rays of the left knee revealed degenerative 
joint disease with a loose body in the tibiofemoral joint.  
The diagnosis was degenerative joint disease with a loose 
body in the left tibiofemoral joint.

The Board notes the August 1997 VA examination report does 
not contain the X-ray reports commented on by the examiner, 
nor does it adequately address 38 C.F.R. § 4.40, 4.45, and 
DeLuca, supra, in regard to pain affecting motion or use.  
Thus, a remand to obtain the August 1997 X-ray reports and to 
adequately address pain on motion or after use is necessary.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should obtain copies of the 
August 1997 VA X-ray reports of the left 
shoulder, right knee, right shoulder, 
lumbosacral spine, and left knee, and 
associate them with the claims folder.  
If these reports are not available, new 
X-rays should be obtained during the 
examinations noted below, and should be 
considered by the examiner(s).  These new 
reports should also be associated with 
the claims file.

2.  After completion of the above 
development, and even if the August 1997 
VA X-ray reports are not received, the 
veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
right shoulder, lumbosacral spine, and 
left knee disabilities.  The claims file, 
or a copy of the pertinent portions 
thereof, and a copy of this remand should 
be provided to the examiner in 
conjunction with this examination.  All 
indicated studies and tests should be 
performed.  These tests should include 
complete range of motion studies.  The 
examiner is requested to determine to 
what extent, if any, the right shoulder, 
lumbosacral spine, and left knee are 
limited in motion by pain and/or 
arthritis, if found, and whether they 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups.  The 
report should be typed and should include 
the complete rationale for all opinions 
expressed.

3.  After completion of the above 
development, the RO should review the 
submitted report(s) for compliance with 
the directives and objectives of this 
remand.  If the report(s) is(are) found 
to be deficient in any manner, the RO 
should return it(them) to the examiner(s) 
for corrective action.

4.  After completion of the above, the RO 
should adjudicate the issues of a 
compensable rating for residuals of a 
right shoulder (scapula) fracture, a 
compensable rating for lumbosacral spine 
condition, and a compensable rating for 
degenerative changes of the left knee, on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law, including 
DeLuca, supra.  If the determinations 
remain unfavorable to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The Board also informs the veteran and his representative of 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

